Title: From Alexander Hamilton to Aaron Ogden, 2 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York September 2. 1799
          
          I have received your letters of the thirtieth and thirty first of August, and am much obliged to you for the prompt and satisfactory execution of the object to which I had requested your attention.
          From information that has been given me I am lead to beleive that a good position may be found in the vicinity of Pompton. I would thank you to have an examination of the place examine the situations in that quarter, and report  the situation to me. It may be of consequence to the public to excite a competition among the holders of grounds.
          With great consideration I am, Sir yr. obt sert.
          
            A Hamilton
          
          Col. Ogden
        